Dear Mr. Smith:
You have requested an Attorney General's opinion relative to Louisiana's Dual Officeholding Laws. Specifically, you ask whether you may concurrently hold the positions of school board superintendent and police juror for the Parish of Richland.
Our office has previously determined that a parish superintendent of schools is employed in a professional educational capacity and, pursuant to LSA-R.S. 42:66(B), is exempt from LSA-R.S. 42:61-66, Louisiana's dual officeholding provisions. Opinions 90-605, 91-359.
Therefore, you may simultaneously hold the elected office of parish police juror and that of parish superintendent of schools.
We do recommend, however, that you contact the Commission on Governmental Ethics regarding any pertinent prohibition to your situation under the Code of Ethics. That office can be reached at (225) 922-1400 and any correspondence should be mailed to 8401 United Plaza Blvd., Suite 200, Baton Rouge, Louisiana 70809.
I trust this addresses your concerns. Please contact this office should you require further assistance.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: CARLOS M. FINLAET, III
ASSISTANT ATTORNEY GENERAL
RPI:CMF, III/mjb